Citation Nr: 1414804	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, to include a combat tour in the Republic of Vietnam from February 1966 to February 1967.  During his active military service, the Veteran was awarded, in pertinent part, the Combat Infantryman Badge (CIB).

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in April 2011.  In April 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In February 2012, the Veteran was afforded his requested Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The RO certified this appeal to the Board in April 2011.  Subsequently, additional medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in February 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran has bilateral sensorineural hearing loss, which is an organic disease of the nervous system.

2.  The evidence is at least in relative equipoise as to whether the Veteran has experienced continuity of symptomatology related to his bilateral sensorineural hearing loss since his discharge from the active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bilateral sensorineural hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of:  (1) a current disorder; (2) in-service incurrence or aggravation of an injury or disease; and, (3) a nexus, or link, between the current disorder and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, the provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

In the present case, the Board finds that the Veteran has bilateral sensorineural hearing loss, which is an organic disease of the nervous system.  38 C.F.R. § 3.309(a).  Specifically, at the February 2010 VA examination, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss following a physical examination of the Veteran.  At the February 2010 VA examination, the Veteran also displayed sufficient hearing loss for compensation under the regulations.  38 C.F.R. § 3.385.  The evidence of record does not provide contrary evidence.  Organic diseases of the nervous system, to include bilateral sensorineural hearing loss, are expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a).

Bilateral sensorineural hearing loss was not explicitly diagnosed during service, or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).  Nevertheless, the record contains credible evidence of continuity of symptomatology related to the bilateral sensorineural hearing loss since the Veteran's discharge from the military service.  

The claims file contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since the military discharge.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  Specifically, at his Board hearing, the Veteran testified to being a loader for a tank in the Republic of Vietnam (Vietnam) for six months.  The record documents that the Veteran served in Vietnam from February 1966 to February 1967.  The Veteran testified that during his Vietnam service, he began experiencing bilateral hearing loss.  He sought treatment for the hearing loss, but was informed that nothing could be done about his hearing loss.  This treatment is not documented in the Veteran's service treatment records (STRs).  The Veteran testified to experiencing bilateral hearing loss during service and continuously since service.  He denied any post-service hearing exposure, and reported the use of hearing protection at his employment for the past twenty-eight years.  At the hearing, the Veteran described failing an employment hearing test two to three months immediately post-service, but stated that these records would most likely be unavailable now due to the passage of time.  The Veteran is competent to report his bilateral hearing loss in service and thereafter because this requires only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, in-service noise exposure is clearly established given the Veteran's combat service.  

The Board also finds the Veteran's statements to be credible.  The lay evidence in this case is supported by some objective medical records.  The Veteran is presumed to have incurred excessive acoustic trauma during his active military service due to his combat participation in Vietnam for which he was awarded the CIB.  See 38 U.S.C.A. § 1154.  Furthermore, the Veteran submitted hearing tests from his employer dated from 1986 until the present, which document continuous "severe" bilateral hearing loss beginning as early as 1986.  The Veteran stated that attempts to obtain hearing tests dated earlier (such as the employer hearing test immediately after his discharge) would be futile due to the age of the documents.  The Board is cognizant of the negative VA opinion provided in February 2010.  The VA examiner provided the rationale that the Veteran had normal hearing sensitivity on both his pre-induction and separation examinations, and he denied hearing loss on his separation report of medical history.  The Board, however, finds that the Veteran's sworn testimony that he failed an employment hearing test two to three months after service credible because it is consistent with his combat service.  The Board also finds it significant that the Veteran displayed severe hearing loss as early as 1986.  The 1986 records were not associated with the claims file at the time of the VA opinion.   

Given the totality of the evidence here, the Board finds that there is credible evidence of in-service symptoms and combat noise exposure and continuous post-service symptoms relating to the Veteran's bilateral hearing loss.  In light of the foregoing, the Board resolves reasonable doubt in favor of the Veteran.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  Consequently, the criteria for entitlement to service connection for bilateral sensorineural hearing loss, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


